EXHIBIT 10.4 SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “ Agreement ”) is made and entered into as of the date set forth on the signature page to this Agreement , between Talon International, Inc., a Delaware corporation (the “ Company ”), and the investor identified on the signature page to this Agreement (the “ Investor ”). RECITALS A.Subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506 promulgated thereunder, the Company proposes to issue and sell up to $5.5 million in shares of Common Stock, par value $.001 per share (the “ Common Stock ”), of the Company at a purchase price of $0.09 per share (the “ Offering Price ”), in each case pursuant to an offering (the “ Offering ”) to one or more potential investors, including the Investor. B.The Company desires to sell to the Investor, and the Investor desires to buy from the Company, in the Offering the number of shares of the Common Stock (the “ Shares ”) set forth on the signature page of this Agreement, upon the terms and conditions and subject to the provisions hereinafter set forth. Agreement NOW, THEREFORE, for and in consideration of the mutual premises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
